DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 18 and 20-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 18, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 18 "A method of controlling access permissions at a door lock associated with a door and associated with an alarm system, the method comprising: with an alarm system in an armed state, receiving a signal from one or more sensors indicating an alarm condition; placing the alarm system into an alarm state in response to the received signal indicating the alarm condition; providing a first responder code to be used to gain entry by causing the door lock to disengage to permit movement of the door from a closed position to an open position; and responsive to the first responder code being used to gain entry within a predetermined period of time after the alarm system is placed in the alarm state, sending a signal to disengage the door lock to permit movement of the door to the open position while the alarm system is in the alarm state, and not sending the signal to disengage the door lock in response to use of the first responder code to gain entry if the alarm system is not in the alarm state.".
Prior arts of record fail to disclose “A method of controlling access permissions at a door lock associated with a door and associated with an alarm system, the method while the alarm system is in the alarm state, and not sending the signal to disengage the door lock in response to use of the first responder code to gain entry if the alarm system is not in the alarm state.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 20-40 depend on and further limit of independent claim 18, therefore claims 20-40 are considered allowable for the same reason.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683